 

Exhibit 10.2

UNITED STATES BANKRUPTCY COURT

MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION

 

In re:    Chapter 11 BIOVEST INTERNATIONAL, INC.,    Case No. 8:08-bk-17796-KRM
BIOVAX, INC.,    Case No. 8:08-bk-17803-KRM AUTOVAXID, INC.,    Case No.
8:08-bk-17804-KRM BIOLENDER, LLC,    Case No. 8:08-bk-17805-KRM BIOLENDER II,
LLC,    Case No. 8:08-bk-17806-KRM

 

Debtors.

   

 

 

/

 

FIRST MODIFICATION TO FIRST AMENDED JOINT PLAN OF REORGANIZATION

OF BIOVEST INTERNATIONAL, INC., BIOVAX, INC., AUTOVAXID, INC., BIOLENDER,

LLC, AND BIOLENDER II, LLC UNDER CHAPTER 11 OF TITLE 11, UNITED STATES CODE

 

STICHTER, RIEDEL, BLAIN & PROSSER, P.A.

Charles A. Postler (Florida Bar No. 455318)

110 East Madison Street, Suite 200

Tampa, Florida 33602

Telephone:

 

(813) 229-0144

Facsimile:

 

(813) 229-1811

Email:

 

cpostler@srbp.com

Counsel for Debtors and Debtors in Possession

Tampa, Florida

Dated as of October 25, 2010



--------------------------------------------------------------------------------

 

Biovest International, Inc. and its wholly-owned subsidiaries, Biovax, Inc.,
AutovaxID, Inc., Biolender, LLC, and Biolender II, LLC, as Debtors and Debtors
in Possession in the Biovest Bankruptcy Cases, hereby modify and amend (the
“First Modification”) their First Amended Joint Plan of Reorganization of
Biovest International, Inc., Biovax, Inc., AutovaxID, Inc., Biolender, LLC, and
Biolender II, LLC under Chapter 11 of Title 11, United States Code, dated as of
August 16, 2010 [Doc. No. 906] (the “Plan”), pursuant to the provisions of the
Plan and the applicable provisions of the Bankruptcy Code and the Bankruptcy
Rules, as follows:

1. The following Defined Terms shall be substituted for, and replace in their
entirety, the corresponding Defined Terms contained in Article 2.1 of the Plan:

“Causes of Action” means any and all of the Debtors’ or the Debtors’ Estates
actions, claims, demands, rights, defenses, counterclaims, suits and causes of
action, whether known or unknown, in law, equity or otherwise, against any
Creditor or other third party, including (a) the Avoidance Actions, and (b) any
and all other claims or rights or proceedings of any value whatsoever, at law or
in equity, turnover actions and claims of the type referred to in the Disclosure
Statement or in Article 8.12 of the Plan. The Causes of Action shall vest in
Reorganized Biovest on the Effective Date. When used in the Plan, the term
“Causes of Action” shall not include any claims, obligations, suits, judgments,
damages, rights, remedies, causes of action, charges, costs, debts,
indebtedness, or liabilities released or waived by the Debtors pursuant to a
Final Order of the Bankruptcy Court.

“Confirmation Hearing” means the hearing which will be held before the
Bankruptcy Court to consider Confirmation of the Plan and related matters
pursuant to Section 1128(a) of the Bankruptcy Code, as such hearing may be
adjourned or continued from time to time.

“Plan Documents” means all documents that aid in effectuating the Plan,
including the Laurus/Valens Settlement Documents, the Investor DIP Lenders Loan
Documents, the Plan Notes, the Investor DIP Lenders Plan Warrants, the
Reorganized Biovest Bylaws, the Reorganized Biovest Charter, and the Security
Documents.

“Plan Notes” means, collectively, the DIP Lender Plan Note, the Investor DIP
Lenders Plan Notes, the Laurus/Valens Term Notes, the 2008 Secured Debentures
Plan Notes, and the Class 7 Plan Note.

“Plan Shares” means, collectively, the Administrative Expense Shares, the DIP
Lender Plan Shares, the Investor DIP Lenders Plan Shares, the Laurus/Valens Plan
Shares, the Laurus/Valens Conversion Shares, the Class 3 Plan Shares, the Class
4 Plan Shares, the Class 6 Plan Shares, the Class 7 Plan Shares, the Class 8
Plan Shares, and the Class 12 Plan Shares.

 

2



--------------------------------------------------------------------------------

 

“Plan Supplement” means the document containing the Plan Documents (to the
extent not already on file with the Bankruptcy Court or delivered to the
applicable Creditor), which shall be filed with the Bankruptcy Court in
accordance with Article 15.17 of the Plan.

“Reorganized Biovest Bylaws” has the meaning ascribed to such term in Article
8.7.2 of the Plan. The Reorganized Biovest Bylaws shall be substantially in the
form attached as Exhibit D to the Plan.

“Reorganized Biovest Charter” means the certificate of incorporation of
Reorganized Biovest, as amended or amended and restated pursuant to the Plan,
the Confirmation Order, the Delaware General Corporation Law or otherwise and
filed with the Office of the Secretary of State of the State of Delaware. The
Reorganized Biovest Charter shall be substantially in the form attached as
Exhibit E to the Plan.

“Security Documents” means the security agreements and other documents to be
executed by Reorganized Biovest as described in Articles 3.3.2.2 and 5.5.1.2 of
the Plan.

2. The following Defined Terms shall be added to Article 2.1 of the Plan:

“Administrative Expense Shares” has the meaning ascribed to such term in Article
3.1.1 of the Plan.

“Investor DIP Lenders” means Empery Asset Master Ltd., Hartz Capital
Investments, LLC, and the other parties listed on the Schedule of Buyers
attached to the Securities Purchase Agreement, in their capacity as lenders
under the Investor DIP Lenders Loan Documents.

“Investor DIP Lenders Allowed Claim” means the Allowed Claim of the Investor DIP
Lenders in an amount equal to the outstanding balance of the Investor DIP
Lenders Loan Claims as of the Effective Date as determined by the terms and
provisions of the Investor DIP Lenders Loan Documents and the Investor DIP
Lenders Financing Order.

“Investor DIP Lenders Collateral” has the meaning ascribed to the term
“Collateral” in the Investor DIP Lenders Financing Order.

“Investor DIP Lenders Conversion Plan Shares” has the meaning ascribed to such
term in Article 3.4.2.3 of the Plan.

“Investor DIP Lenders Financing Order” means, collectively, (a) the Interim
Order Granting Debtor Biovest International, Inc.’s Emergency Motion for
Authority to (A) Obtain Postpetition Financing from Empery Asset Master Ltd.,
Hartz Capital Investments, LLC and Other Lenders and (B) Grant Senior Liens and
Superpriority Administrative Expense Status Pursuant to 11 U.S.C. §§ 364(c) and
(d) and F.R.B.P. 4001, dated October 14, 2010, entered in the Bankruptcy Cases
(Docket No. 1388), and (b) the Final Order Granting Debtor Biovest

 

3



--------------------------------------------------------------------------------

International, Inc.’s Emergency Motion for Authority to (A) Obtain Postpetition
Financing from Empery Asset Master Ltd., Hartz Capital Investments, LLC and
Other Lenders and (B) Grant Senior Liens and Superpriority Administrative
Expense Status Pursuant to 11 U.S.C. §§ 364(c) and (d) and F.R.B.P. 4001, dated
October 25, 2010, entered in the Bankruptcy Cases (Docket No. 1404).

“Investor DIP Lenders Initial Notes” has the meaning ascribed to such term in
Article 3.4.1 of the Plan.

“Investor DIP Lenders Initial Warrants” has the meaning ascribed to such term in
Article 3.4.1 of the Plan.

“Investor DIP Lenders Loan Claims” means any and all Claims of the Investor DIP
Lenders represented by, relating to, or arising under or in connection with the
Investor DIP Lenders Loan Documents and the Investor DIP Lenders Financing
Order, whether Administrative Expense Claims or Secured Claims, including
outstanding principal and accrued and unpaid interest thereunder.

“Investor DIP Lenders Loan Documents” means all of the documents evidencing the
Investor DIP Lenders Loan Claims, including those listed in Exhibit G attached
to the Plan, and all other documents executed in connection therewith, as any
such document has been amended, modified or supplemented thereafter in
accordance with its terms.

“Investor DIP Lenders Loan Facility” has the meaning ascribed to such term in
Article 3.4.1 of the Plan.

“Investor DIP Lenders Mandatory Conversion Plan Shares” has the meaning ascribed
to such term in Article 3.4.2.4 of the Plan.

“Investor DIP Lenders Plan Notes” has the meaning ascribed to such term in
Article 3.4.2.1 of the Plan.

“Investor DIP Lenders Plan Shares” has the meaning ascribed to such term in
Article 3.4.2.6 of the Plan.

“Investor DIP Lenders Warrant Plan Shares” has the meaning ascribed to such term
in Article 3.4.2.6 of the Plan.

“Investor DIP Lenders Plan Warrants” has the meaning ascribed to such term in
Article 3.4.2.6 of the Plan.

“Rosensweig Compromise Order” means the Order Granting Joint Motion to Approve
Compromise and Settlement Between Biovest International, Inc. and Philip E.
Rosensweig, dated September 15, 2010, entered in the Bankruptcy Cases (Docket
No. 1167).

 

4



--------------------------------------------------------------------------------

 

“Securities Purchase Agreement” means that certain Securities Purchase Agreement
dated as of October 19, 2010, by and among Biovest and the Investor DIP Lenders.

“Series A Warrant” has the meaning ascribed to such term in Article 3.4.2.6 of
the Plan.

“Series B Warrant” has the meaning ascribed to such term in Article 3.4.2.6 of
the Plan.

3. The following Defined Terms shall be deleted from Article 2.1 of the Plan:

“Exit Financing” has the meaning ascribed to such term in Article 8.16 of the
Plan.

“Rosensweig Adversary Proceeding” means the adversary proceeding filed in the
Bankruptcy Cases styled as Biovest International, Inc., Plaintiff, v. Phillip E.
Rosensweig, Defendant, Adv. Pro. No. 8:10-ap-249-KRM.

4. The first paragraph of Article 3 of the Plan shall be deleted in its entirety
and the following shall be substituted therefore:

“In accordance with Section 1123(a)(1) of the Bankruptcy Code, Administrative
Expense Claims, Priority Tax Claims, the DIP Loan Claims, and the Investor DIP
Lenders Loan Claims have not been classified in the Plan. The treatment accorded
to Administrative Expense Claims, Priority Tax Claims, the DIP Loan Claims, and
the Investor DIP Lenders Loan Claims is set forth below in this Article 3.”

5. Article 3.1.1 of the Plan shall be deleted in its entirety and the following
shall be substituted therefore:

“3.1.1 Except as otherwise provided in Articles 3.1.2 and 3.1.3 below, each
Holder of an Allowed Administrative Expense Claim (including Allowed
Administrative Expense Claims of Professionals) shall be paid (a) on the
Distribution Date, an amount, in Cash, by Reorganized Biovest equal to the
Allowed Amount of its Administrative Expense Claim, in accordance with
Section 1129(a)(9)(A) of the Bankruptcy Code, or (b) under such other terms as
may be agreed upon by both the Holder of such Allowed Administrative Expense
Claim and the Debtors or Reorganized Biovest, as the case may be, or (c) through
a conversion of its Allowed Administrative Expense Claim into shares of
Reorganized Biovest Common Stock (the “Administrative Expense Shares”) at a
conversion rate equal to the Market Price per share of Reorganized Biovest
Common Stock (i.e., such Holder will receive that number of shares of
Reorganized Biovest Common Stock determined by dividing its Allowed
Administrative Expense Claim by the Market Price), provided that the right to
convert under this subparagraph (c) shall not be applicable to any Professional,
or (d) as otherwise ordered by a Final Order of the

 

5



--------------------------------------------------------------------------------

Bankruptcy Court. The Administrative Expense Shares shall be issued as soon as
reasonably practicable following the Determination Date (but in no event more
than five (5) Business Days following the Determination Date, subject to the
procedures followed by the Transfer Agent) pursuant to Section 1145 of the
Bankruptcy Code and shall not have any legend restricting the sale thereof under
federal securities laws, but the transfer thereof shall be subject to the
provisions of Article 9.12. The transfer or resale of the Administrative Expense
Shares by any recipient thereof would not be exempted under Section 1145 of the
Bankruptcy Code if such recipient is deemed to be an underwriter (see Article
8.9 of the Plan for a further discussion of the securities law issues relating
to underwriters).”

6. A new Article 3.4 shall be added to the Plan as follows:

 

“3.4 Investor DIP Lenders Loan Claims.

3.4.1 Pursuant to the terms of the Investor DIP Lenders Financing Order, the
Bankruptcy Court has approved a Postpetition debtor in possession loan facility
in the amount of up to $8,000,000.00 (the “Investor DIP Lenders Loan Facility”)
from the Investor DIP Lenders to Biovest, secured by a first Lien in favor of
the Investor DIP Lenders on the Investor DIP Lenders Collateral. The loan
transaction closed on October 19, 2010. At the closing, Biovest issued to the
Investor DIP Lenders (i) secured convertible promissory notes in the aggregate
principal amount of $7,000,000.00 (the “Investor DIP Lenders Initial Notes”) and
(ii) warrants to purchase shares of Biovest Common Stock (the “Investor DIP
Lenders Initial Warrants”). As a result of the closing, and as provided by the
terms of the Investor DIP Lenders Financing Order, the Investor DIP Lenders have
an Allowed Administrative Expense Claim and an Allowed Secured Claim against
Biovest in the amount of the outstanding principal and accrued and unpaid
interest under the Investor DIP Lenders Initial Notes. To evidence the Lien on
the Investor DIP Lenders Collateral, at the closing, Biovest also executed and
delivered a security agreement and other documents in favor of the Investor DIP
Lenders.

3.4.2 Pursuant to Section 1129(a)(9)(A) of the Bankruptcy Code, the Investor DIP
Lenders are entitled to receive on the Effective Date, in full and final
satisfaction, settlement, release, extinguishment, and discharge of the Investor
DIP Lenders Allowed Claim, Cash equal to the amount of the Investor DIP Lenders
Allowed Claim. In addition, pursuant to the terms of the Investor DIP Lenders
Loan Documents, the Investor DIP Lenders Allowed Claim is due and payable in
full on the Effective Date. Subject to and pursuant to the terms of the Plan,
the Investor DIP Lenders have agreed that they shall receive the following
treatment in full and final satisfaction, settlement, release, extinguishment
and discharge of the Investor DIP Lenders Allowed Claim:

3.4.2.1 On the Effective Date, Reorganized Biovest shall execute and deliver in
favor of each of the Investor DIP Lenders, in exchange for each of the Investor
DIP Lenders Initial Notes, a new convertible promissory note (collectively, the
“Investor DIP Lenders Plan Notes”) in an original principal amount equal to the
Investor DIP Lenders Allowed Claim for such Investor DIP Lender. The Investor
DIP Lenders Plan Notes shall contain, among other things, the following terms:
(a) a maturity date of two (2) years following the Effective Date, (b) interest
will accrue and be payable on the outstanding principal at a fixed rate of seven
percent (7%) per annum, calculated based on a 360 day

 

6



--------------------------------------------------------------------------------

year and twelve 30-day months, and will be payable monthly in arrears, with the
first date for an interest payment being December 1, 2010, (c) interest payments
under the Investor DIP Lenders Plan Notes will be payable in either cash or, at
Biovest’s election and subject to certain specified conditions, in shares of
Reorganized Biovest Common Stock (or a combination of cash and shares of
Reorganized Biovest Common Stock), (d) from and after an event of default under
the Investor DIP Lenders Plan Notes and for so long as such event of default is
continuing, the Investor DIP Lenders Plan Notes will bear interest at a rate of
fifteen percent (15%) per annum, (e) the outstanding principal together with all
accrued and unpaid interest will be due and payable in full on the maturity
date, and (f) Reorganized Biovest may from time to time, subject to certain
conditions, redeem all or any portion of the outstanding principal amount of the
Investor DIP Lenders Plan Notes, pursuant to the terms set forth in the Investor
DIP Lenders Plan Notes, which include, among other things, the payment of an
amount, in cash, equal to 110% of the sum of the principal amount being redeemed
and the Make-Whole Amount (as such term is defined in the Investor DIP Lenders
Plan Notes).

3.4.2.2 The Investor DIP Lenders Plan Notes will not be secured by any Property
of Reorganized Biovest.

3.4.2.3 At the option of the Investor DIP Lenders, at any time prior to the
earlier to occur of (a) the date of the redemption or mandatory conversion of
the Investor DIP Lenders Plan Notes in full or (b) the maturity date of the
Investor DIP Lenders Plan Notes, the Investor DIP Lenders, in their discretion,
may convert all or a portion of the outstanding balance of the Investor DIP
Lenders Plan Notes into shares of Reorganized Biovest Common Stock (the
“Investor DIP Lenders Conversion Plan Shares”) at a conversion rate of $0.91 per
share of Reorganized Biovest Common Stock (i.e., the Investor DIP Lenders will
receive that number of shares of Reorganized Biovest Common Stock determined by
dividing such outstanding principal and interest being converted by $0.91),
subject to anti-dilution adjustments in certain circumstances.

3.4.2.4 In the event that, at any time after the issuance of the Investor DIP
Lenders Plan Notes, the average of the daily volume weighted average price of
the Reorganized Biovest Common Stock is at least 150% of the then effective
conversion price for any ten (10) consecutive Trading Days, Reorganized Biovest,
at its option, may upon written notice to the Investor DIP Lenders convert the
then outstanding balance of the Investor DIP Lenders Plan Notes into shares of
Reorganized Biovest Common Stock (the “Investor DIP Lenders Mandatory Conversion
Plan Shares”) at the conversion price then in effect under the Investor DIP
Lenders Plan Notes (i.e., each Investor DIP Lender will receive that number of
shares of Reorganized Biovest Common Stock determined by dividing such
outstanding balance by such conversion price).

3.4.2.5 All of the Investor DIP Lenders Conversion Plan Shares and the Investor
DIP Lenders Mandatory Conversion Plan Shares described in Articles 3.4.2.3 and
3.4.2.4 shall be issued pursuant to Section 1145 of the Bankruptcy Code and
shall not have any restrictions on transfer or any legend restricting the sale
or resale thereof under federal securities laws. In addition, the transfer or
resale of the Investor DIP Lenders

 

7



--------------------------------------------------------------------------------

Conversion Plan Shares and the Investor DIP Lenders Mandatory Conversion Plan
Shares by any recipient thereof would not be exempted under Section 1145 of the
Bankruptcy Code if such recipient is deemed to be an underwriter (see Article
8.9 of the Plan for a further discussion of the securities law issues relating
to underwriters).

3.4.2.6 On the Effective Date, Reorganized Biovest shall execute and deliver in
favor of each of the Investor DIP Lenders, in exchange for each of the Investor
DIP Lenders Initial Warrants, a new Series A warrant (a “Series A Warrant”) and
a new Series B warrant (a “Series B Warrant” and, together with the Series A
Warrant, the “Investor DIP Lenders Plan Warrants”) for the purchase of shares of
Reorganized Biovest Common Stock (the “Investor DIP Lenders Warrant Plan Shares”
and, together with the Investor DIP Lenders Conversion Plan Shares and the
Investor DIP Lenders Mandatory Conversion Plan Shares, the “Investor DIP Lenders
Plan Shares”). Each Series A Warrant will contain, among other things, the
following terms: (a) the right to purchase that number of shares of Reorganized
Biovest Common Stock equal to the amount loaned by the Investor DIP Lender to
Biovest under its Investor DIP Lenders Initial Note divided by $0.91, (b) an
initial exercise price of $1.45 per share, subject to anti-dilution adjustments
in certain circumstances, (c) in the event that the weighted average price of
the Reorganized Biovest Common Stock during the period beginning on (and
including) December 1, 2010 and ending on (and including) December 21, 2010 is
less than the then existing exercise price, the exercise price will be reduced
to 120% of the weighted average price during such period, but no lower than
$0.60 per share, and (d) a term of seven years from the Effective Date. Each
Series B Warrant will contain, among other things, the following terms: (a) the
right to purchase that number of shares of Reorganized Biovest Common Stock
equal to the difference between (i) the original principal amount of the
Investor DIP Lenders Plan Note divided by $0.50, and (ii) the original principal
amount of the Investor DIP Lenders Plan Note divided by $0.91, provided that the
number of shares of Reorganized Biovest Common Stock issuable upon exercise of a
Series B Warrant may not exceed the “Maximum Eligibility Number,” (b) the
Maximum Eligibility Number will initially be an amount equal to zero, provided
that if on December 22, 2010, 80% of the average of the weighted average price
for the Reorganized Biovest Common Stock during the preceding 21 days is less
than $0.91, the Maximum Eligibility Number will be equal to the difference
between (i) the quotient determined by dividing (x) the aggregate principal
amount of the Investor DIP Lenders Plan Note by (y) the greater of (A) $0.50
(subject to adjustment for stock splits, stock adjustments and the like), and
(B) 80% of such average of the weighted average price, and (ii) the quotient
determined by dividing the aggregate principal amount of the Investor DIP
Lenders Plan Note by $0.91, (c) an exercise price of $0.01 per share, (d) an
expiration date of December 23, 2010, and (e) if, on December 22, 2010, the
Maximum Eligibility Number exceeds zero, then the Series B Warrants will be
deemed to be exercised by a cashless exercise on December 22, 2010 and, if it
does not exceed zero, then the Series B Warrants will automatically expire. All
Investor DIP Lenders Warrant Plan Shares shall be issued pursuant to
Section 1145 of the Bankruptcy Code and shall not have any restrictions on
transfer or any legend restricting the sale or resale thereof under federal
securities laws. In addition, the transfer or resale of the Investor DIP Lenders
Warrant Plan Shares by any recipient thereof would not be exempted under

 

8



--------------------------------------------------------------------------------

Section 1145 of the Bankruptcy Code if such recipient is deemed to be an
underwriter (see Article 8.9 of the Plan for a further discussion of the
securities law issues relating to underwriters).

3.4.2.7 The description of the Investor DIP Lenders Loan Documents, the Investor
DIP Lenders Plan Notes and the Investor DIP Lenders Plan Warrants above is
qualified in its entirety by the documents themselves and, to the extent of any
inconsistencies between such description and the Investor DIP Lenders Loan
Documents, the Investor DIP Lenders Plan Notes and the Investor DIP Lenders Plan
Warrants, the Investor DIP Lenders Loan Documents, the Investor DIP Lenders Plan
Notes and the Investor DIP Lenders Plan Warrants shall control.”

7. Article 5.1 of the Plan shall be deleted in its entirety and the following
shall be substituted therefore:

 

“5.1 Unclassified Claims.

Holders of Allowed Administrative Expense Claims and Allowed Priority Tax Claims
and the DIP Lender (with respect to the DIP Lender Allowed Claim) and the
Investor DIP Lenders (with respect to the Investor DIP Lenders Allowed Claim)
shall receive the treatment set forth in Article 3 of the Plan.”

8. The following sentence shall be added at the end of Article 5.3.2.1 of the
Plan:

“For purposes of the Plan and the Laurus/Valens Term A Notes, on the Effective
Date, Biovest shall be required to prepay the Laurus/Valens Term A Notes in an
amount equal to thirty percent (30%) of the proceeds received by Biovest from
the Investor DIP Lenders Loan Facility after first deducting (i) the amount of
$1,500,000.00 and (ii) any investment banking or similar fees and commissions
due to ROTH Capital Partners, LLC (in an amount not to exceed $425,000) and
legal costs and expenses incurred by Biovest in connection with, or related to,
the Investor DIP Lenders Loan Facility (with the legal costs and expenses of
counsel to the Investor DIP Lenders not to exceed $150,000.00).”

9. Article 5.3.2.9 of the Plan shall be deleted in its entirety and the
following shall be substituted therefore:

“5.3.2.9 In consideration for the cancellation of the Laurus/Valens Warrants, on
the Closing Date, Laurus/Valens will receive 14,834,782 shares of Reorganized
Biovest Common Stock (the “Laurus/Valens Plan Shares”). Except for the
Laurus/Valens Plan Shares and the Laurus/Valens Conversion Shares, Laurus/Valens
will not be entitled to receive any shares of Reorganized Biovest Common Stock
under the Biovest Term Loan Agreement or the Accentia Term Loan Agreement. The
Laurus/Valens Plan Shares will be issued pursuant to Section 1145 of the
Bankruptcy Code and shall not have any legend restricting the sale thereof under
federal securities laws, but the transfer thereof shall be subject to the
following provisions: (a) any restrictions or limitations under Rule 144(e), and
(b) Laurus/Valens will not be entitled to offer, sell, contract to sell,
hypothecate, pledge or otherwise dispose of any of the Laurus/Valens Plan Shares
(i) during the six (6)

 

9



--------------------------------------------------------------------------------

month period following the closing of each of the first two (2) common equity
offerings of Reorganized Biovest (whether in a registered public offering or in
a private placement transaction), with gross proceeds of $10,000,000 or more,
and (ii) during the three (3) month period following the closing of a common
equity offering of Reorganized Biovest (whether in a registered public offering
or in a private placement transaction) that closes within three (3) months after
the Closing Date, each with gross proceeds of between and including $5,000,000
and $10,000,000, and (iii) during the ninety (90) day period following the
Effective Date as a result of the closing of the Investor DIP Lenders Loan
Facility. Any certificate for the Laurus/Valens Plan Shares shall contain a
legend thereon setting forth the foregoing provisions and restrictions. In
addition, the transfer or resale of the Laurus/Valens Plan Shares by any
recipient thereof would not be exempted under Section 1145 of the Bankruptcy
Code if such recipient is deemed to be an underwriter (see Article 8.9 of the
Plan for a further discussion of the securities law issues relating to
underwriters).”

10. The second sentence of Article 5.4.1 of the Plan shall be deleted in its
entirety and the following shall be substituted therefore:

“The Class 3 Claims of Accentia are secured by a Lien on all assets of Biovest,
junior only to the Liens in favor of (a) the DIP Lender granted in the DIP
Financing Order, (b) the Investor DIP Lenders granted in the Investor DIP
Lenders Financing Order, (c) Laurus/Valens as described in the Laurus/Valens
Compromise Motion, and (d) the 2008 Secured Debentures Holders as described in
Article 5.5.1.”

11. The second sentence of Article 5.5.1 of the Plan shall be deleted in its
entirety and the following shall be substituted therefore:

“The Class 4 Claims of the 2008 Secured Debentures Holders are secured by a Lien
on all assets of Biovest, junior only to the Liens in favor of (a) the DIP
Lender granted in the DIP Financing Order, (b) the Investor DIP Lenders granted
in the Investor DIP Lenders Financing Order, and (c) Laurus/Valens as described
in the Laurus/Valens Compromise Motion.”

12. Article 5.5.1.7 of the Plan shall be deleted in its entirety and the
following shall be substituted therefore:

“5.5.1.7 Notwithstanding anything to the contrary contained in this Article
5.5.1, (a) the treatment of the 2008 Secured Debentures Claims of Valens U.S.
shall be determined as set forth in the Laurus/Valens Settlement, and (b) the
treatment of the 2008 Secured Debentures Claims of Philip E. Rosensweig shall be
determined as set forth in the Rosensweig Compromise Order.”

13. The first sentence of the third paragraph of Article 8.1 of the Plan shall
be deleted in its entirety and the following shall be substituted therefore:

“The Plan shall be implemented on the Effective Date, and the primary source of
the funds necessary to implement the Plan initially will be the Cash of
Reorganized Biovest, including funds received from the Investor DIP Lenders Loan
Facility.”

 

10



--------------------------------------------------------------------------------

14. Article 8.2.1.3 of the Plan shall be deleted in its entirety and the
following shall be substituted therefore:

“8.2.1.3 Reorganized Biovest shall execute and deliver the Plan Notes, the
Investor DIP Lenders Plan Warrants, and the Security Documents in accordance
with the provisions of the Plan;”

15. Article 8.5 of the Plan shall be deleted in its entirety and the following
shall be substituted therefore:

 

“8.5 Corporate Action.

All matters provided for under the Plan involving the corporate structure of the
Debtors or the Reorganized Debtors, or any corporate action to be taken by or
required of the Debtors or the Reorganized Debtors, including all action taken
or required to be taken to approve the Reorganized Biovest Charter and the
Reorganized Biovest Bylaws or to approve the Laurus/Valens Settlement or the
Investor DIP Lenders Loan Facility, shall, as of the Effective Date, be deemed
to have occurred and be effective as provided herein, and shall be authorized
and approved in all respects without any requirement for further action by the
stockholders or directors of the Debtors or the Reorganized Debtors.”

16. The second sentence in the second paragraph of Article 8.9 of the Plan shall
be deleted in its entirety and the following shall be substituted therefore:

“The Debtors believe that the offer and issuance of the Plan Notes, the Investor
DIP Lenders Plan Warrants and the Plan Shares in exchange for Claims and Equity
Interests under the Plan satisfy the requirements of Section 1145(a) of the
Bankruptcy Code and that such transactions, therefore, are exempt from
registration under federal and state securities laws.”

17. Article 8.12.4 of the Plan shall be deleted in its entirety and the
following shall be substituted therefore:

“8.12.4 At this time, the Debtors believe the Causes of Action consist primarily
of Avoidance Actions. Because the Plan is premised on the Debtors’ solvency and
provides for payment in full of all Allowed Claims of Creditors, with interest,
at the present time, the Debtors anticipate that no Avoidance Actions will be
pursued.”

 

11



--------------------------------------------------------------------------------

18. Article 8.14 of the Plan shall be deleted in its entirety and the following
shall be substituted therefore:

 

“8.14 Effectuating Documents; Further Transactions.

Prior to the Effective Date, each of the chief executive officer, president,
chief financial officer, or secretary of the Debtors (and, on and after the
Effective Date, each of the chief executive officer, president, chief financial
officer, or secretary of the Reorganized Debtors) shall be authorized to
execute, deliver, file, or record such contracts, instruments, releases,
mortgages, and other agreements or documents, including the Laurus/Valens
Settlement Documents, the Investor DIP Lenders Loan Documents, the Plan Notes,
the Investor DIP Lenders Plan Warrants, and the Security Documents, and take
such actions as may be necessary or appropriate, to effectuate and further
evidence the terms and conditions of the Plan or to otherwise comply with
applicable law.”

19. Article 8.16 of the Plan shall be deleted in its entirety and the following
shall be substituted therefore:

“8.16 Intentionally Omitted.”

20. Article 9.2 of the Plan shall be deleted in its entirety and the following
shall be substituted therefore:

 

“9.2 Execution and Delivery of Plan Notes, Investor DIP Lenders Plan Warants,
and Security Documents.

On the Effective Date or the Determination Date, as the case may be, Reorganized
Biovest shall execute and deliver the Plan Notes, the Investor DIP Lenders Plan
Warrants and the Security Documents.”

21. The introductory sentence of Article 11.2 of the Plan shall be deleted in
its entirety and the following shall be substituted therefore:

“The Plan shall not be consummated and the Effective Date shall not occur unless
each of the following conditions has been satisfied following the Confirmation
Date or waived by the Debtors (provided that the Debtors may waive the condition
in Article 11.2.1 only with the prior written consent of the Investor DIP
Lenders):”

22. Article 11.2.4 of the Plan shall be deleted in its entirety and the
following shall be substituted therefore:

“11.2.4 Intentionally Omitted.”

 

12



--------------------------------------------------------------------------------

23. Article 12.2 of the Plan shall be deleted in its entirety and the following
shall be substituted therefore:

 

“12.2 Exculpation from Liability.

The Debtors and their respective Postpetition directors and officers, the
Professionals for the Debtors (acting in such capacity), the Committee and its
members, the Professionals for the Committee (acting in such capacity), the DIP
Lender, and the Investor DIP Lenders (collectively, the “Exculpated Parties”)
shall neither have nor incur any liability whatsoever to any Person or Entity
for any act taken or omitted to be taken in good faith in connection with or
related to the formulation, preparation, dissemination, or confirmation of the
Plan, the Disclosure Statement, any Plan Document, the Investor DIP Lenders Loan
Facility, the Laurus/Valens Settlement, or any contract, instrument, release, or
other agreement or document created or entered into, or any other act taken or
omitted to be taken, in connection with the Plan or the Bankruptcy Cases, in
each case for the period on and after the Petition Date and through the
Effective Date; provided, however, that this exculpation from liability
provision shall not be applicable to any liability found by a court of competent
jurisdiction to have resulted from fraud or the willful misconduct or gross
negligence of any such party. With respect to Professionals, the foregoing
exculpation from liability provision shall also include claims of professional
negligence arising from the services provided by such Professionals during the
Bankruptcy Cases. Any such claims shall be governed by the standard of care
otherwise applicable to the standard of negligence claims outside of bankruptcy.
The rights granted under this Article 12.2 are cumulative with (and not
restrictive of) any and all rights, remedies, and benefits that the Exculpated
Parties have or obtain pursuant to any provision of the Bankruptcy Code or other
applicable law. In furtherance of the foregoing, the Exculpated Parties shall
have the fullest protection afforded under Section 1125(e) of the Bankruptcy
Code and all applicable law from liability for violation of any applicable law,
rule or regulation governing the solicitation of acceptance or rejection of a
plan or the offer, issuance, sale or purchase or securities, including the Plan
Notes, the Investor DIP Lenders Plan Warrants, and the Plan Shares. This
exculpation from liability provision is an integral part of the Plan and is
essential to its implementation. Notwithstanding anything to the contrary
contained herein, the provisions of this Article 12.2 shall not release, or be
deemed a release of, any of the Causes of Action.”

 

13



--------------------------------------------------------------------------------

 

24. The first sentence of Article 12.3 of the Plan shall be deleted in its
entirety and the following shall be substituted therefore:

“On the Effective Date, the Debtors, the Reorganized Debtors, the Committee, the
DIP Lender, the Investor DIP Lenders, and any and all Holders of Claims and
Equity Interests shall release unconditionally and hereby are deemed to release
unconditionally the Debtors’ Postpetition directors and officers, the members of
the Committee, and the Professionals (collectively, the “Released Parties”) from
any and all claims, obligations, suits, judgments, damages, losses, rights,
remedies, causes of action, charges, costs, debts, indebtedness, or liabilities
whatsoever, whether known or unknown, foreseen or unforeseen, existing or
hereafter arising, in law, equity or otherwise, based in whole or in part upon
any act or omission, transaction, event or other occurrence taking place between
the Petition Date and the Effective Date, which is in any way relating to the
Debtors, the Bankruptcy Cases, any Property of the Debtors, the business or
operations of the Debtors, the Investor DIP Lenders Loan Facility, any Plan
Documents, the Plan, the Laurus/Valens Settlement, or any of the transactions
contemplated thereby; provided, however, that this release provision shall not
be applicable to any liability found by a court of competent jurisdiction to
have resulted from fraud or the willful misconduct or gross negligence of any
such party.”

25. Article 12.7 of the Plan shall be deleted in its entirety and the following
shall be substituted therefore:

 

“12.7 Regulatory or Enforcement Actions.

Notwithstanding anything to the contrary set forth herein, nothing in this Plan
shall restrict any federal government regulatory agency, including the SEC, from
pursuing any regulatory or police enforcement action, including for violations
of the federal securities laws, or performing its statutory duties against any
Person or Entity in any forum, but only to the extent not prohibited by the
automatic stay of Section 362 of the Bankruptcy Code or discharged or enjoined
pursuant to Section 524 or 1141(d) of the Bankruptcy Code. Nothing contained in
this Article 12.7 is intended to, nor shall it, supersede or alter any
applicable provisions of the Bankruptcy Code.”

26. Article 13.1 of the Plan shall be deleted in its entirety and the following
shall be substituted therefore:

 

“13.1 General Retention.

Notwithstanding the entry of the Confirmation Order and the occurrence of the
Effective Date, until the Biovest Bankruptcy Cases are closed, the Bankruptcy
Court shall retain the fullest and most extensive jurisdiction of the Biovest
Bankruptcy Cases that is permitted by applicable law, including that necessary
to ensure that the purposes and intent of the Plan are carried out provided,
however, that notwithstanding anything to the contrary contained in this Article
13, (i) following the Closing Date, the state and/or federal courts in the State
of New York will have jurisdiction over the Laurus/Valens Settlement Documents,
and (ii) following the Effective Date, the Bankruptcy Court shall not retain
jurisdiction over the enforcement, interpretation, and administration of the
terms and provisions of the Investor DIP Lenders Plan Notes or the Investor DIP
Lenders Plan Warrants.”

 

14



--------------------------------------------------------------------------------

 

27. Article 13.2.5 of the Plan shall be deleted in its entirety and the
following shall be substituted therefore:

“13.2.5 to determine any and all motions, applications, adversary proceedings,
contested or litigated matters, Causes of Action, and any other matters
involving the Debtors or Reorganized Biovest commenced in connection with, or
arising during, the Biovest Bankruptcy Cases and pending on the Effective Date,
including approval of proposed settlements thereof;”

28. Article 15.17 of the Plan shall be deleted in its entirety and the following
shall be substituted therefore:

 

“15.17 Plan Supplement.

The Plan Supplement shall be filed with the Bankruptcy Court and posted at
www.srbp.com at least ten (10) days prior to the Voting Deadline; provided,
however, that (i) the Debtors may amend the Plan Supplement through and
including the Confirmation Date, and (ii) in lieu of filing the Plan Supplement
with the Bankruptcy Court, the Debtors may provide copies of the Plan Documents
to the applicable Creditor on or prior to the Voting Deadline. Upon its filing
with the Bankruptcy Court, the Plan Supplement may be inspected at the Clerk’s
Office during normal business hours, may be obtained from the Bankruptcy Court’s
copying service upon the payment of the appropriate charges, or may be obtained
from Bankruptcy Counsel’s website at www.srbp.com.”

29. Exhibit F to the Plan shall be deleted in its entirety and Exhibit F
attached to this First Modification shall be substituted therefore.

30. A new Exhibit G titled “Investor DIP Lenders Loan Documents” in the form
attached to this First Modification shall be added to the Plan.

31. Unless otherwise defined or stated herein, capitalized terms used in this
First Modification shall have the meaning ascribed thereto in the Plan.

32. Except as otherwise provided in this First Modification, no other amendments
or modifications to the Plan (including the Exhibits thereto) are hereby made or
intended, and the Plan shall otherwise remain in full force and effect.

 

15



--------------------------------------------------------------------------------

 

DATED:   October 25, 2010   Respectfully submitted,     BIOVEST INTERNATIONAL,
INC.     By:  

/s/ David Moser

      David Moser, Secretary     BIOVAX, INC.     By:  

/s/ David Moser

      David Moser, Secretary     AUTOVAXID, INC.     By:  

/s/ David Moser

      David Moser, Secretary     BIOLENDER, LLC     By:  

/s/ David Moser

      David Moser, Secretary of       Biovest International, Inc., Member    
BIOLENDER II, LLC     By:  

/s/ David Moser

      David Moser, Secretary of       Biovest International, Inc., Member      

/s/ Charles A. Postler

      Charles A. Postler (Florida Bar No. 455318)       STICHTER, RIEDEL, BLAIN
& PROSSER, P.A.       110 East Madison Street, Suite 200       Tampa, Florida
33602       Telephone:        (813) 229-0144       Facsimile:          (813)
229-1811       Email: cpostler@srbp.com       Counsel for Debtors and Debtors in
Possession

 

16



--------------------------------------------------------------------------------

 

EXHIBIT G

Investor DIP Lenders Loan Documents

 

1. Securities Purchase Agreement dated October 19, 2010, executed by Biovest
International, Inc. and the Investor DIP Lenders

 

2. Debtor in Possession Secured Convertible Notes dated October 19, 2010, in the
aggregate original principal amount of $7,000,000.00, executed by Biovest
International, Inc. in favor of the Investor DIP Lenders

 

3. Series A Warrants dated October 19, 2010, executed by Biovest International,
Inc. in favor of the Investor DIP Lenders

 

4. Series B Warrants dated October 19, 2010, executed by Biovest International,
Inc. in favor of the Investor DIP Lenders

 

5. Pledge, Collateral Account and Security Agreement dated October 19, 2010,
executed by Biovest International, Inc. in favor of the Investor DIP Lenders

 

6. Deposit Account Control Agreement dated October 19, 2010, executed by Biovest
International, Inc., Empery Asset Master Ltd., and Wells Fargo Bank, National
Association

 

17